                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        LENOVO (UNITED STATES) INC., et al.,             Case No. 19-cv-01389-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                         IPCOM’S INTERROGATORY TO
                                  10
                                                                                             LENOVO
                                  11        IPCOM GMBH & CO., KG,
                                                                                             Re: Dkt. No. 74
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs Lenovo (United States) Inc. and Motorola Mobility, LLC (collectively,

                                  14   “Lenovo”) and defendant IPCom GmbH & Co., KG (“IPCom”) ask the Court to resolve a dispute

                                  15   concerning IPCom’s proposed contention interrogatory to Lenovo. Dkt. No. 74. The Court heard

                                  16   oral argument on this dispute on February 11, 2020. Dkt. No. 77. Having considered the parties’

                                  17   submissions and argument at the hearing, the Court concludes that IPCom’s contention

                                  18   interrogatory is outside the scope of the limited jurisdictional discovery permitted by the presiding

                                  19   judge.

                                  20   I.       BACKGROUND
                                  21            In this action, Lenovo asserts several claims against IPCom based on IPCom’s alleged

                                  22   failure to comply with its obligations to offer licenses to certain declared standard essential patents

                                  23   (“SEPs”) on fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions. Dkt. No.

                                  24   1. IPCom moved to dismiss the complaint for lack of personal jurisdiction. Dkt. No. 18. In

                                  25   resolving that motion, the presiding judge, the Hon. Edward J. Davila, concluded that Lenovo

                                  26   failed to make a prima facie showing that the Court has personal jurisdiction over IPCom. Dkt.

                                  27   No. 71 at 22. Judge Davila gave the parties leave to conduct discovery regarding the issue of

                                  28   specific jurisdiction only, as Lenovo did not contend that the Court had general jurisdiction of
                                   1   IPCom. Id. Judge Davila ordered the parties to confer regarding the scope of jurisdictional

                                   2   discovery and referred all disputes about such discovery to the undersigned magistrate judge. Id.

                                   3   IPCom may renew its motion to dismiss following the completion of jurisdictional discovery. Id.

                                   4           IPCom wishes to obtain discovery of Lenovo by means of the following contention

                                   5   interrogatory: “Identify and describe any and all facts which You contend allow the Court to

                                   6   exercise personal jurisdiction over IPCom.” Dkt. No. 74 at 1. Lenovo objects to this

                                   7   interrogatory. Id.

                                   8   II.     DISCUSSION
                                   9           IPCom argues that its interrogatory seeks discovery that is relevant to the question of

                                  10   specific jurisdiction and proportional to the needs of the case with respect to IPCom’s anticipated

                                  11   renewed motion to dismiss. Specifically, IPCom argues that because Lenovo bears the burden of

                                  12   establishing personal jurisdiction of IPCom, Lenovo should be required to identify the facts on
Northern District of California
 United States District Court




                                  13   which it relies in advance of renewed briefing on the issue so that IPCom may address those facts

                                  14   in the opening brief for the renewed motion. Dkt. No. 74 at 6–7.

                                  15           Lenovo objects that IPCom may not take any jurisdictional discovery because Judge

                                  16   Davila’s order contemplated only Lenovo’s discovery of IPCom. In addition, Lenovo argues that

                                  17   IPCom’s contention interrogatory is an improper effort to obtain a preview of Lenovo’s opposition

                                  18   to IPCom’s renewed motion to dismiss and that providing the “itemization of facts” the

                                  19   interrogatory calls for would impose an undue burden on Lenovo. Id. at 2–4.

                                  20           As a general matter, a party may propound contention interrogatories to seek the factual

                                  21   basis for an opposing party’s position on an issue. See AngioScore, Inc. v TriReme Medical, Inc.,

                                  22   Case No. 12-cv- 03393-YGR (JSC), 2014 WL 7188779, at *5 (N.D. Cal. Dec. 16, 2014) (“If, as a

                                  23   legal matter, Defendant contends he was not under a legal duty to disclose the opportunity to

                                  24   Plaintiff, then Defendant should say so and explain why.”); Fed. R. Civ. P. 33(a)(2) (“An

                                  25   interrogatory is not objectionable merely because it asks for an opinion or contention that relates

                                  26   to fact or the application of law to fact . . . .”). However, in this matter, discovery is limited to the

                                  27   issue of specific personal jurisdiction, and consideration of the appropriate scope of that discovery

                                  28   is informed by Judge Davila’s order permitting that discovery.
                                                                                           2
                                   1             IPCom is correct that nothing in Judge Davila’s order precludes IPCom from seeking

                                   2   discovery of Lenovo. The order gives “the parties” leave to conduct jurisdictional discovery. Dkt.

                                   3   No. 71 at 22. Indeed, in its reply brief for its original motion to dismiss, IPCom identified several

                                   4   depositions of Lenovo personnel it wished to take. See Dkt. No. 38 at 15. But IPCom does not

                                   5   now seek that discovery or the discovery of any facts known to Lenovo; rather, it asks Lenovo to

                                   6   identify which facts Lenovo believes permit the exercise of personal jurisdiction.

                                   7             Presumably, all of the facts which might be subject to IPCom’s contention interrogatory

                                   8   are already known to IPCom and will be discovered from it during the course of whatever

                                   9   discovery Lenovo conducts. While IPCom’s ostensible justification for the interrogatory—i.e., to

                                  10   facilitate briefing on a renewed motion to dismiss—has some merit, the Court is skeptical that

                                  11   IPCom reasonably requires an answer to the interrogatory before renewing its motion. Given the

                                  12   extensive briefing, argument, and submission of evidence by the parties on the question of specific
Northern District of California
 United States District Court




                                  13   personal jurisdiction, and the fact that the relevant information is already in IPCom’s possession,

                                  14   the Court is confident that IPCom will be able to identify and assess the legal significance of any

                                  15   new facts that Lenovo uncovers during jurisdictional discovery, and that IPCom will be able to

                                  16   address them in its opening brief, or if necessary, in its reply brief.

                                  17   III.      CONCLUSION
                                  18             For the foregoing reasons, the Court concludes that IPCom’s contention interrogatory

                                  19   seeks discovery that is not proportional to the needs of the case with respect to IPCom’s

                                  20   anticipated renewal of its motion to dismiss for lack of personal jurisdiction. That discovery is

                                  21   denied.

                                  22             IT IS SO ORDERED.

                                  23   Dated: February 12, 2020

                                  24

                                  25
                                                                                                       VIRGINIA K. DEMARCHI
                                  26                                                                   United States Magistrate Judge
                                  27

                                  28
                                                                                           3
